      Case 1:20-mc-00387-JGK-KHP Document 37 Filed 02/24/21 Page 1 of 3
                                                                Wiggin and Dana LLP                 Kevin Carroll
                                                                437 Madison Avenue                  202.800.2475
                                                                35th Floor                          212.551.2888 fax
                                                                New York, New York                  kcarroll@wiggin.com
                                                                10022
                                                                www.wiggin.com



VIA ECF

February 23, 2021

CONFIDENTIAL                                                       2/24/2021
PRIVILEGED AND CONFIDENTIAL

                                                                          Order to Seal
The Honorable Katherine H. Parker                                         Petitioner's request is GRANTED. The Clerk of
United States Magistrate Judge
                                                                          Court is respectfully requested to ensure that
U.S. District Court for the Southern District of New York
                                                                          the documents filed at ECF Nos. 31, 33, and 35
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street,                                                         remain under permanent seal, with access
New York, NY 10007                                                        limited to the parties and the Court.


Re:    Letter Motion for Permission to File a Redacted Document

Dear Judge Parker,
                                                                                           Date: 2/24/2021
Petitioner Mohd Najid Bin Abd Razak (“Petitioner”) respectfully submits this Letter Motion for
Permission to File a Redacted Document, pursuant to Federal Rule of Civil Procedure 5.2(d)-
(e), Electronic Case Filing Rules & Instructions for the Southern District of New York §6, and
Rule 3(d) of Your Honor’s Individual Practices in Civil Cases, in order to provide under seal
certain information in its Opposition to the Government’s Motion to Intervene and for a Stay
[Dkt. 32] and its Opposition to the Government’s Motion to File Sensitive Information under
Seal and Ex Parte [Dkt. 34] (the “Oppositions”), which Respondent Timothy Leissner (through
his counsel) requests be redacted and sealed from the public record. As an accommodation
to Mr. Leissner, we have done so.

Mr. Leissner requests that Petitioner seal the portions of the Oppositions that reflect certain
information relating to the Government’s criminal case against Mr. Leissner (the “Redacted
Information”), United States v. Leissner, 18 Cr. 439 (MKB) (E.D.N.Y.) (the “Leissner Case”).




Upon information and belief, the Redacted Information is similar in nature to at least some of
the assertedly “sensitive information” in the Government’s Memoranda of Law in Support of its
Motion to Intervene and for a Stay [Dkt. 19] and to File Sensitive Information under Seal and Ex
Parte [Dkt. 21]. While the public enjoys a “qualified First Amendment right” to access judicial
documents and proceedings, and a presumptive right of access to judicial documents under
the common law, Logusch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)
(quoting Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)), those rights may


                        C O N N E C T I C U T I N E W Y O R K I P H I L A D E L P H I A I WA S H I N G TO N , D C I PA L M B E A C H
      Case 1:20-mc-00387-JGK-KHP Document 37 Filed 02/24/21 Page 2 of 3




The Honorable Katherine H. Parker
February 23, 2021
Page 2


be overcome by “specific, on the record findings . . . demonstrating that closure [or sealing] is
essential to preserve higher values and is narrowly tailored to serve that interest,” United States
v. Alcantara, 396 F.3d 189, 199 (2d Cir. 2005).




       Any residual concern about infringement upon the qualified First Amendment right to
access judicial documents should be assuaged by the fact that the Redacted Information is
narrowly tailored: it amounts to a handful of lines in the Oppositions, collectively.

For the reasons set forth above, Petitioner respectfully requests that his request for approval
to file a redacted document be granted.

                                                     Respectfully submitted,
                                                     /s/ Kevin T. Carroll
                                                     Kevin T. Carroll
      Case 1:20-mc-00387-JGK-KHP Document 37 Filed 02/24/21 Page 3 of 3




The Honorable Katherine H. Parker
February 23, 2021
Page 3


                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, February 23, 2021 an unredacted copy of this Letter

Motion was sent to all counsel of record by electronic mail.

                                             Respectfully submitted,


                                             /s/ Kevin T. Carroll_______________
